894 So.2d 303 (2005)
Richard D. BASS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D03-3928.
District Court of Appeal of Florida, Second District.
February 23, 2005.
James Marion Moorman, Public Defender, and Bruce P. Taylor, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Richard D. Bass argues, and the State concedes, that he was improperly sentenced as a habitual felony offender for his possession of cocaine convictions in case numbers 02-CF-12824 and 02-CF-02825.[1]See Virgil v. State, 884 So.2d 373 (Fla. 2d DCA 2004) (holding that a defendant may not be sentenced as a habitual felony offender for the offense of possession of a controlled substance). We therefore reverse *304 and remand his sentences for the trial court to delete the habitual felony offender designations from Bass's sentences for possession of cocaine. Bass's convictions and remaining sentences are otherwise affirmed.
NORTHCUTT and VILLANTI, JJ., Concur.
NOTES
[1]  We do not find merit in the other issue Bass raises on appeal.